773 So.2d 107 (2000)
Calvin David FOX, Appellant,
v.
Katherine HARRIS, Secretary of State, Appellee.
No. 1D00-4798.
District Court of Appeal of Florida, First District.
December 8, 2000.
Calvin David Fox, Fort Lauderdale, pro se, for appellant.
No appearance for appellee.
PER CURIAM.
In one of the numerous cases spawned by the controversy surrounding the 2000 presidential election, Calvin David Fox appeals an order of the circuit court dismissing his complaint for failure to state a cause of action. In his initial brief, Fox does not establish any reversible error in the circuit court's conclusion in this regard, nor is any such error apparent to us from a review of the record. We reject Fox's claim that reversal is warranted because the circuit court did not grant him leave to amend, since he fails to show that he asked for and was denied the opportunity to amend his complaint. See Century 21 Admiral's Port, Inc. v. Walker, 471 So.2d 544 (Fla. 3d DCA 1985); Davis v. Sun First National Bank of Orlando, 408 So.2d 608 (Fla. 5th DCA 1982).
Because the initial brief establishes no preliminary basis for reversal of the circuit court's order, we summarily affirm that order pursuant to Florida Rule of Appellate Procedure 9.315(a). No motion for rehearing will be entertained by the court, and the clerk is directed to issue mandate forthwith.
AFFIRMED.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., concur.